People v Magliocco (2021 NY Slip Op 05984)





People v Magliocco


2021 NY Slip Op 05984


Decided on November 3, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 3, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
ANGELA G. IANNACCI
WILLIAM G. FORD
DEBORAH A. DOWLING, JJ.


2018-05485 
2018-05486

[*1]The People of the State of New York, respondent,
vAnthony R. Magliocco, appellant. (Ind. Nos. 8/16, 29/17)


Mischel & Horn, P.C., New York, NY (Richard E. Mischel of counsel), for appellant.
Robert V. Tendy, District Attorney, Carmel, NY (Bridget Rahilly Steller of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the County Court, Putnam County (James T. Rooney, J.), both rendered April 25, 2018, convicting him of burglary in the first degree under Indictment No. 8/16, and bail jumping in the second degree under Indictment No. 29/17, upon a jury verdict, and imposing sentences.
ORDERED that the judgments are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant's guilt of burglary in the first degree beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d 342, 348), we nevertheless accord great deference to the jury's opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410; People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we are satisfied that the verdict of guilt on this count was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
The defendant's contention that the County Court failed to properly instruct the jury on the elements of burglary in the first degree is unpreserved for appellate review (see CPL 470.05[2]; People v Guzman, 138 AD3d 1140) and, in any event, without merit. The court's charge, taken as a whole, conveyed to the jury the correct legal principles to be applied in arriving at its decision (see People v Medina, 18 NY3d 98, 104).
The sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., IANNACCI, FORD and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court